United States Court of Appeals
                        For the First Circuit
No. 04-9009
                      IN RE ROBERT LOUIS MARRAMA,

                                Debtor


                         ROBERT LOUIS MARRAMA,

                              Appellant,

                                  v.

                   CITIZENS BANK OF MASSACHUSETTS AND
                 MARK G. DEGIACOMO, CHAPTER 7 TRUSTEE,

                              Appellees.




                             ERRATA SHEET

     The opinion of this Court issued on October 31, 2005, is
amended as follows:

     Cover sheet, appearances:

          l.2:    "DeGiamomo" should be changed to "DeGiacomo";

          ll.7-9: Should be replaced with the following: "Lynne
F. Riley, with whom Riley & Esher, were on brief for Amicus Curiae,
National Association of Bankruptcy Trustees."

          ll.10-14: Insert the following: "Gary Klein, with whom
Roddy, Klein & Ryan, and John Rao, National Consumer Law Center,
were on brief for Amicus Curiae, National Association of Consumer
Bankruptcy Attorneys."